NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              HERMAN C. ESKRIDGE,
                Claimant-Appellant

                           v.

 DAVID J. SHULKIN, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-1700
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-2723, Judge Coral Wong
Pietsch.
                ______________________

                Decided: June 13, 2017
                ______________________

   HERMAN C. ESKRIDGE, Albany, GA, pro se.

    RETA EMMA BEZAK, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also repre-
sented by CHAD A. READLER, ROBERT E. KIRSCHMAN, JR.,
L. MISHA PREHEIM; BRIAN D. GRIFFIN, ANDREW J.
STEINBERG, Office of General Counsel, United States
Department of Veterans Affairs, Washington, DC.
2                                      ESKRIDGE   v. SHULKIN



                 ______________________

     Before DYK, TARANTO, and HUGHES, Circuit Judges.
PER CURIAM.
    Herman C. Eskridge seeks review of the final decision
of the Court of Appeals for Veterans Claims dismissing
his appeal as untimely. Because Mr. Eskridge has only
challenged the Veterans Court’s factual decision that his
appeal was untimely, we lack jurisdiction and must
dismiss the appeal.
                             I
    On November 4, 2015, the Board of Veterans’ Appeals
denied Mr. Eskridge’s request for service-connected
disability compensation. On March 28, 2016, 145 days
later, the Board received Mr. Eskridge’s motion for recon-
sideration, which it denied on July 18, 2016. On July 29,
2016, 268 days after the Board issued its merits decision,
Mr. Eskridge mailed a Notice of Appeal to the Veterans
Court.
    On September 28, 2016, the Secretary of Veterans Af-
fairs filed a motion to dismiss the appeal as untimely
arguing that Mr. Eskridge failed to mail his appeal within
120 days required by statute. On November 1, 2016, the
Veterans Court issued a show cause order to Mr. Eskridge
directing him to explain, within 20 days, why the court
should not dismiss his appeal as untimely. Mr. Eskridge
did not respond to the show cause order and therefore the
Veterans Court dismissed his appeal as untimely.
Mr. Eskridge appeals.
                            II
    We have jurisdiction to review the validity of a deci-
sion of the Veterans Court to decide “any challenge to the
validity of any statute or regulation or any interpretation
thereof brought under this section, and to interpret con-
ESKRIDGE   v. SHULKIN                                    3



stitutional and statutory provisions, to the extent pre-
sented and necessary to a decision.” 38 U.S.C. § 7292(c).
Absent a constitutional issue, this court may not review
challenges to factual determinations or challenges to the
application of a law or regulation to facts.           Id.
§ 7292(d)(2).
     Here, Mr. Eskridge appeals solely on the basis that
the Veterans Court “erroneously ruled” that he missed the
filing deadline. App. Br. at 1. Whether an appeal is
timely filed is a factual determination that this court may
not review. See Hinojosa v. Shinseki, 524 F. App’x. 718,
720 (Fed. Cir. 2013) (“[T]he Veterans Court’s finding that
[a veteran] missed the 120–day deadline . . . is a case-
specific factual matter raising no constitutional issue and
hence not within our jurisdiction to review.”). Therefore,
we must dismiss the appeal for lack of jurisdiction.
                        DISMISSED
   No costs.